Citation Nr: 1644709	
Decision Date: 11/28/16    Archive Date: 12/09/16

DOCKET NO.  06-16 049	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

P. Lopez, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Air Force from April 1968 to April 1972, including service in Vietnam. He died in February 2005.  The appellant is his surviving spouse.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2005 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Indianapolis, Indiana, which denied the appellant's claim of entitlement to service connection for the cause of the Veteran's death.

This matter was previously considered by the Board in May 2010, November 2011, September 2013, June 2014, and December 2015.

The appellant testified before the undersigned Veterans Law Judge (VLJ) at a video conference hearing held in August 2016.  A transcript of that hearing is of record. 


FINDINGS OF FACT

1.  The Veteran died in February 2005 from progressive Stage IV cancer of the esophagus; this condition manifested many years after service and is not attributable to service.

2.  At the time of his death, the Veteran was service connected for diabetes mellitus type 2; this disability did not materially contribute to the Veteran's death, combine to cause death, aid or lend assistance to the production of death, or impair his health to an extent that would render him materially less capable of resisting the effects of the primary cause of death.


CONCLUSION OF LAW

The criteria for entitlement to service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1310, 5107(b) West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2015)


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations require VA to provide claimants with notice and assistance upon receipt of a substantially complete claim.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  Proper VCAA notice must inform the claimant of any information and evidence not in the record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  The VCAA notice requirements apply to all elements of a claim, including the degree and effective date of a disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Proper notice should be provided prior to the initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112, 119-20 (2004).

Here, the appellant was notified in April 2005, prior to the initial denial of her claim, of the evidence and information necessary to establish entitlement to DIC based on service connection for the cause of the Veteran's death, as well as the responsibilities of VA and the appellant in obtaining or providing such information.

Under the circumstances of this case, the appellant has been afforded adequate VCAA notice, and the essential fairness of the adjudication was not affected by any possible notice defects.  See Shinseki v. Sanders, 129 S.Ct. 1696, 1705 -06 (2009); Sanders v. Nicholson, 487 F.3d 881, 889 (2007).  

Pursuant to the June 2014 Board remand, VA obtained September 2014 and July 2015 VA opinions.  The Board, in its December 2015 remand, found that these opinions were responsive in addressing the appellant's argument that the Veteran's presumed herbicide exposure had caused his fatal esophageal cancer but unresponsive in addressing her argument that that Veteran's esophageal cancer was related to his service-connected diabetes mellitus type 2.  As such, the Board remanded for an addendum opinion.  In February 2016, the July 2015 VA examiner provided a medical opinion with adequate consideration of the relevant evidence.  There is no argument or indication that the opinion is inadequate.

In sum, a remand for further development would serve no useful purpose, as it would unnecessarily impose additional burdens on VA with no benefit to the appellant.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).  VA has satisfied its duties to inform and assist the appellant at every stage in this case, at least insofar as any errors were not harmful to the essential fairness of the proceedings.  As such, the appellant will not be prejudiced by a decision on the merits of her claim at this time.

II.  Analysis

A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive dependency and indemnity compensation.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

To warrant service connection for the cause of the Veteran's death, the evidence must show that a service-connected disability was either a principal or a contributory cause of death.  A disability will be considered the principal cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

A service-connected disability is one that was incurred in or aggravated during active service, or may be presumed to have been incurred during service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The pertinent presumptive regulations will be discussed below.  Where a disease is first diagnosed after service, service connection will be granted when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d). 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, all reasonable doubt will be resolved in favor of the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Here, the appellant is seeking service connection for the cause of the Veteran's death.  The Veteran died while an inpatient in a private hospital (Community Hospital South).  His death certificate lists the immediate cause of his death as progressive Stage IV cancer of the esophagus; other medical records indicate that the esophageal cancer had metastasized to his brain, lung, and liver.  His death was not ascribed as due to, or as a consequence of, any other condition, and no other disorder was listed as a significant condition that contributed to his death but did not result in the previously stated underlying cause.  An autopsy was not performed.

The Veteran served in Vietnam and is therefore presumed to have been exposed to Agent Orange.  At the time of his death in February 2005, the Veteran was service connected for diabetes mellitus (DM) Type II, evaluated as 20 percent disabling. Service connection was not in effect for any other disability.

The appellant has suggested that the Veteran's death was caused by his "other cancers" (i.e., brain, lung, and liver).  See June 2010 statement.  A July 2015 VA opinion addressed the issue of the Veteran's primary/immediate cause of death.  The examiner indicated that the Veteran's primary/immediate cause of death was progressive metastatic stage IV adenocarcinoma of the gastroesophageal junction.  According to the examiner, the reason for the Veteran's terminal admission had several components (including diabetes mellitus, brain metastases, and streptococcus bacteremia), but the underlying problem was the progression of his adenocarcinoma of the gastroesophageal junction, with gradual functional decline.  The examiner cited treatment records stating that the Veteran's major problem was brain metastasis and noted that the treating physician did not choose to discuss the Veteran's diabetes (or need to treat it) in his death summary or terminal admission history and physical.  Similarly, the physician did not add bacteremia or sepsis or diabetes as conditions underlying or contributing to the Veteran's immediate cause of death from progressive stage IV cancer of the esophagus in the death certificate.

The weight of the evidence shows that the Veteran died of progressive metastatic stage IV adenocarcinoma of the gastroesophageal junction.  While the appellant has suggested that the cause of death was a different type of cancer, she is not competent to provide such a medical opinion regarding a complex disease process, such as cancer, as it requires specialized training and expertise.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Further, her assertion is not supported by the relevant medical evidence.

Consequently, the Board will focus on whether service connection for esophageal cancer is warranted on a presumptive, direct, or secondary basis.  Thereafter, it will consider whether the Veteran's service-connected diabetes contributed to his death.

Service Connection on a Presumptive Basis

There is no indication that the Veteran's esophageal cancer manifested to a compensable degree within one year of separation from service.  As such, service connection is not warranted on a presumptive basis.  38 C.F.R. §§ 3.307(a)(3), 3.309(a).  Similarly, presumptive service connection on the basis of herbicide exposure is not for consideration here, as esophageal cancer is not a disease associated with herbicide exposure.  See 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  Notwithstanding the above, a claimant is not precluded from establishing service connection for a disability due to exposure to herbicides with proof direct causation.  

Service Connection on a Direct Basis

The appellant contends that the Veteran's herbicide exposure in Vietnam caused the development of his esophageal cancer, which in turn caused his death.  As noted above, the appellant, however, is not competent to provide an opinion as to the etiology of the Veteran's cancer.  See Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007).  Such question of causality is a complex medical issue, requiring medical expertise as opposed to an immediately observable relationship of cause and effect.  

VA examiners provided medical opinions in September 2014 and July 2015.  

The September 2014 VA examiner opined that it was less likely than not that the Veteran's gastroesophageal cancer was caused or aggravated by herbicide exposure in Vietnam.  The examiner explained that there are a number of known risk factors for the development of esophageal/GE junction adenocarcinoma.  These include history of smoking, a body mass index higher than the lowest quartile (the Veteran's BMI was 35), gastroesophageal reflux disease (not documented), and a diet that was low on fruits and vegetables.  These factors account for 80 percent of cases of esophageal adenocarcinoma in the United States.  The examiner also indicated that the Veteran had a very strong family history with multiple first degree relatives with malignancy, and, while this may represent some variant of germ-line mutation or DNA repair defect, the types of malignancy were not characteristic of any well-described familial cancer syndrome.  The examiner reviewed and cited literature from the National Academy of Science, according to which there currently appears to be insufficient evidence to determine a direct association between exposure to the chemicals of interest and esophageal cancer.  Nonetheless, a recent update regarding occupational exposure (pesticide/herbicide production) showed a trend in a single facility to increased death in men due to esophageal cancer.  The examiner explained that, in this case, like in nearly all cases of malignancy, it is very difficult and almost impossible to determine the exact etiology or precipitating event that led to the development of cancer unless there appears to be a very clear genetic predisposition or known environmental risk factor.  The examiner stated that, from the available medical records, he was unable to determine if the Veteran had a history of GERD or poor diet.  He could, however, verify that the Veteran was obese and had an extensive family history of malignancy.  Ultimately, the examiner stated that, based on the National Academy of Science literature, he was inclined to believe that that Veteran's gastroesophageal cancer was less likely than not caused or aggravated by herbicide exposure in Vietnam.

The July 2015 VA examiner also opined that the Veteran's adenocarcinoma of the GE junction was less likely than not incurred in or caused by the claimed in-service injury, event, or illness, to include the Veteran's conceded exposure to Agent Orange.  The examiner stated that the known risk factors for adenocarcinoma of the GE junction were GERD, smoking, obesity, and dietary exposure to nitrosamines.  The Veteran's known risk factors were history of smoking and obesity.  However, the examiner indicated that the most likely cause of the Veteran's adenocarcinoma was his familial predisposition with a positive family history for cancer.  With regard to the conceded herbicide exposure, the examiner discussed a May 1990 report to the Secretary of the Department of Veterans Affairs on the association between adverse health effects and exposure to Agent Orange.  This report indicates that it is at least as likely as not that there is a relationship between exposure to Agent Orange and nasal/pharyngeal/esophageal cancers.  In contrast, the most recent updates to the reference article Veterans and Agent Orange: Update 2010 (2011) continues to conclude that there is inadequate or insufficient evidence to determine whether there is an association between exposure to the chemicals of interest and esophageal cancer.  The examiner also noted that a PubMed search for herbicide exposure and adenocarcinoma of the esophagus did not yield any results.

The appellant submitted a July 2006 letter (received July 7, 2006) from the Veteran's oncologist stating that the Veteran had a history of exposure to Agent Orange, had had metastatic poorly differentiated adenocarcinoma of GE junction, and had died of progressive cancer.  The letter did not establish a causal nexus between the herbicide exposure and the adenocarcinoma of the GE junction.

The appellant has also submitted a May 1990 report to the VA Secretary, indicating a relationship between exposure to Agent Orange and nasal/pharyngeal/esophageal cancers.  This report is contradicted by more recent medical literature, as discussed by the July 2015 VA examiner, indicating that there is inadequate or insufficient evidence to determine whether there is an association between exposure to the chemicals of interest and esophageal cancer.

Finally, the appellant has submitted copies of prior Board decisions (in the cases of other veterans) in which service connection for esophageal cancer was granted on a direct basis, based on herbicide exposure.  Specifically, the appellant points to medical opinions (cited in those decisions) that establish a nexus between herbicide exposure and esophageal cancer.  These opinions do not have probative value as they do not relate to the Veteran in the present case.  Rather, they were based on different sets of facts.  The Board further notes that these decisions are not legally binding precedent.  Ultimately, entitlement to service connection is to be determined on the basis of the relevant evidence at hand in each particular case.

Based on the above, the Board finds that weight of the evidence is against a finding that the Veteran's esophageal cancer is due to his herbicide exposure in Vietnam.  Significantly, two VA examiners have stated that such a causal nexus is less likely than not.  Rather, both identified obesity as a known risk factor, and one of them opined that the most likely cause of the Veteran's adenocarcinoma was his familial predisposition with a positive and significant family history for cancer.

In sum, after reviewing all of the pertinent medical and lay evidence, the Board finds the probative, competent evidence weighs against a finding of a link between the Veteran's esophageal cancer and his active service, to include presumed herbicide exposure therein.  s

Service Connection on a Secondary Basis

As already stated, at the time of his death, the Veteran was service-connected for diabetes mellitus type 2.  As such, the Board will consider whether the Veteran's esophageal cancer was caused or aggravated by his diabetes mellitus type 2.

The September 2014 VA examiner indicated, after noting that the Veteran was obese with a body mass index of 35 and a history of multiple first degree relatives with malignancy, that there was a reported increase in incidents of esophageal cancer in men with a history of diabetes.  The VA examiner indicated that since many patients with obesity had suffered from diabetes, and obesity was a known risk factor for esophageal/gastroesophageal junction adenocarcinoma, it was not possible to know the true relationship of each individual risk factor (i.e., obesity, Agent Orange, family history, diabetes) in the development of the Veteran's malignancy.  The examiner stated that the contribution of each individual risk factor could not be quantified. 

Pursuant to the December 2015 Board remand, the July 2015 VA examiner provided an additional February 2016 opinion.  In it, the VA examiner opined that it is less likely than not that the Veteran's service-connected diabetes mellitus type 2 and associated bilateral, upper and lower extremity diabetic peripheral neuropathy, caused or aggravated the condition leading to the Veteran's death (i.e., fatal esophageal cancer).  The examiner noted that a limited review of PubMed for adenocarcinoma of the GE junction and diabetes mellitus type 2 did return a number of scientifically based medical articles that associate Barrett's esophagus and diabetes mellitus type 2 and development of adenocarcinoma.  Nevertheless, he also alluded to articles that show a positive association between obesity and the risk of adenocarcinoma of the esophagus. The examiner went on to indicate that the Veteran was morbidly obese at the time of his diagnosis with adenocarcinoma of the GE junction of his esophagus.  His only gastrointestinal symptoms at the time of his upper GI bleed (for which he was hospitalized and subsequently diagnosed with adenocarcinoma of esophagus) were hiccups.  The examiner noted that a review of treatment records reflected very little evidence of a preceding diagnosis of, or treatment for, GERD or reflux, and no diagnosis of Barrett's esophagus, even at the time of his endoscopy and biopsies showing adenocarcinoma of the esophagus.  The examiner ultimately opined that the association between diabetes mellitus type 2 and adenocarcinoma of the esophagus, while strong, does not yet meet the standard of causation.  In this context, the examiner suggested that there was not a sufficient basis to conclude that Veteran experienced a progression from Barrett's esophagus to adenocarcinoma of the esophagus, caused by his service-connected diabetes mellitus type 2.  Rather, the examiner suggested that the Veteran's obesity was the principal risk factor for the development of his adenocarcinoma of the esophagus. 

Based on the above, the Board finds that weight of the evidence is against a finding that the Veteran's service-connected diabetes mellitus type 2 caused or aggravated his esophageal cancer.  Significantly, a VA examiner, after reviewing the Veteran's medical treatment records and relevant scientific literature, opined that such an association, while strong, does not yet meet the standard of causation.  The Board finds the physician's thorough rationale probative and worthy of significant weight.  

Contributory Cause of Death

As already stated, the Veteran's principal cause of death was his cancer of the esophagus.  Notwithstanding, the Board will now consider whether the Veteran's service-connected diabetes mellitus type 2 is a contributory cause of death.  
A disability will be considered a contributory cause of death when it contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death, or impaired the Veteran's health to an extent that would render him materially less capable of resisting the effects of the primary cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312.

Pursuant to the December 2015 Board remand, VA requested a medical opinion as to whether the Veteran's service-connected diabetes mellitus type 2 (and related complications and treatment) affected the Veteran's gastroesophageal system or any other vital organ to cause such debilitating effects and general impairment of health to an extent that would have rendered the Veteran materially less capable of resisting the effects of his esophageal cancer.

The February 2016 VA examiner opined that it was less likely than not that the Veteran's service-connected diabetes mellitus type 2 affected his capacity to resist the effects of his esophageal cancer.  See Monzingo v. Shinseki, 26 Vet. App. 97, 105-06 (2012) (stating that a VA examination report "must be read as a whole" to determine an examiner's rationale).  The examiner noted that the Veteran's diagnosis of diabetes mellitus type 2 is noted in treatment records for the period following the diagnosis of adenocarcinoma of the gastroesophageal junction with brain and liver and lymph node metastases.  The examiner, however, indicated that, other than prophylactic antibiotic coverage for skin manifestations of his immunocompromised stated, pneumocystis carina prophylaxis and the diagnosis of streptococcal bacteremia on his terminal admission, when, with the family's concurrence, the decision was made for only supportive care, there was no indication that diabetes mellitus type 2 caused such debilitating effects and general impairment of health to an extent that would have render the Veteran materially less capable of resisting the effects of his fatal esophageal cancer, or that it contributed to a general impairment of health such that the Veteran was less capable of resisting the effects of esophageal cancer.  Finally, the examiner noted that, as charted by the Veteran's physician, his death was attributed to the progression of esophageal cancer, both metastases, and systemic disease.

Based on the above, the Board finds that weight of the evidence is against a finding that the Veteran's service-connected diabetes mellitus type 2 contributed substantially or materially to death, combined to cause death, or aided or lent assistance to the production of death.  Significantly, a VA examiner, after reviewing the Veteran's medical treatment records, found no indication that the Veteran's diabetes reduced his capacity to resist the effects of his esophageal cancer.  As above, the Board finds the physician's thorough rationale probative and worthy of significant weight.  

In sum regarding all theories, service connection for the principal cause of the Veteran's death of esophageal cancer is not warranted on a presumptive, direct, or secondary basis.  Further, the evidence does not establish that his service-connected diabetes mellitus type 2 caused or contributed to his death, to include by impairing his health to such an extent that he was materially less capable of resisting the effects of his esophageal cancer.  As the preponderance of the evidence is against service connection, the benefit of the doubt doctrine does not apply and the appellant's claim is denied.  38 U.S.C.A. § 5105; 38 C.F.R. § 3.102.



ORDER

Entitlement to service connection for the cause of the Veteran's death is denied.



____________________________________________
Paul Sorisio
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


